DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
In the preliminary amendment filed on 12/16/2020, claims 1-24 have been cancelled, claims 25-44 have been newly added.  Therefore, claims 25-44 are currently pending for examination. 

Information Disclosure Statement
The IDS filed on 12/16/2020 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.84(o) because Figures 3-7 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(o) reads as follows:
(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 25, 30, 33, 36, 37 and 42 are objected to because of the following informalities:
Claim 25 recites "in order in order to" which appears to be a typographical error.
Claims 30, 33, 36, 37 and 42 recites “designed” which is supposed to be “configured” for not being a design patent. Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “amplifying means” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 1 “amplifying means”, see Fig. 3, element 170.2.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 25, 31, 32 and 34-44 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (DE19701899A1 see attached machine translation) in view of Dezorzi et al. (Dezorzi: US 2016/0083995 A1).
Regarding claim 25, Schultz teaches an proximity capacitive sensor arrangement (Fig. 1)  for detecting comprising: 
at least one sensor element for sensing a change in the surroundings of the sensor element (Fig. 1, electrode 6 and para 54, electrode 6 of the capacitance sought is the measuring electrode of the capacitive proximity switch, and para 31 and para 34, when a measuring electrode of a capacitive proximity switch forms the capacitance sought in conjunction with the environment to be observed), 
a signal generator arrangement for providing a control signal for an electric control of the sensor element (para 52, a frequency modulator 12 that modulates the clock frequency of the clock generator 1 and para 62), 
an evaluation arrangement for repeatedly determining (para 12, the discharge of the capacitance sought is carried out to ground and the charging of the capacitance sought takes place on a passive resistance network which charges the storage capacitance) at least one parameter of the sensor element specific to the sensing on the basis of a sensor signal (para 54, electrode 6 of the capacitance sought is the measuring electrode of the capacitive proximity switch),  
a sensor controlling arrangement which is electrically interconnected to the sensor element (Fig. 1, 16 and para 60), 
a transmission element (Fig. 1, 26 and para 62-63) of the sensor controlling arrangement, which is electrically interconnected to the signal generator arrangement in order to initiate repeated charge transfers at the sensor element on the basis of the control signal (para 44, the capacitance sought is periodically and alternately charged and discharged using a changeover contact controlled by a clock generator), 
an amplifying means of the sensor controlling arrangement, which is electrically interconnected to the evaluation arrangement in order to provide the sensor signal on the basis of the charge transfers (para 60, the electrode coupling network 16 consists of a number of RC elements and essentially has the task of realizing a desired sensor characteristic with regard to media sensitivity, moisture compensation, lateral sensitivity, suppressing radiated interference and also suppressing radiated interference ).
Schultz does not explicitly disclose carrying out the detection of the activation action for activating a function on a vehicle.
However, the preceding limitation is known in the art of capacitive sensing devices. Dezorzi teaches capacitive proximity sensors carrying out the detection of the activation action for activating a function on a vehicle (para 91-92, two or more spaced apart sensors 22, 23, 24 may be used to more accurately determine directions of motion to identify gestures indicating intent to open or close the liftgate 12. Each sensor 22, 23, 24 may be a capacitive proximity sensor 22 … the two or more spaced apart sensors 22, 23, 24 are located on the bumper 120 of the vehicle 14, for example, at one end or at each end of the bumper 120 under the bumper skin or fascia, and are activated by the motion of a user's foot 1020.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dezorzi in order to operate hands-free operations (Dezorzi: para 48).

Regarding claim 31, the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, wherein the amplifying means comprises at least one filter element which is adapted to the electric control in order to at least provide at least a filter behavior (Schultz: para 60, the electrode coupling network 16 consists of a number of RC elements and essentially has the task of realizing a desired sensor characteristic with regard to media sensitivity, moisture compensation, lateral sensitivity, suppressing radiated interference and also suppressing radiated interference) or a working frequency range adapted thereto or to provide a linear amplification behavior for the sensor signal in the working frequency range.

Regarding claim 32, the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, wherein the parameter of the sensor element specific to the sensing is a variable sensor capacitance provided by the sensor element, wherein the amplifying means comprises at least one filter element for providing, in cooperation with the sensor capacitance, a band-pass behavior adapted to the electric control in order to adapt the provision of the sensor signal to the electric control (Schultz: para 60, the electrode coupling network 16 consists of a number of RC elements and essentially has the task of realizing a desired sensor characteristic with regard to media sensitivity, moisture compensation, lateral sensitivity, suppressing radiated interference and also suppressing radiated interference and para 14).

Regarding claim 34, the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, wherein at least the amplifying means comprises as at least one filter element at least a capacitor or a resistor in order to provide a filter behavior (Schultz: para 60, the electrode coupling network 16 consists of a number of RC elements and essentially has the task of realizing a desired sensor characteristic with regard to media sensitivity, moisture compensation, lateral sensitivity, suppressing radiated interference and also suppressing radiated interference)  or the parameter of the sensor element specific for the sensing is a variable sensor capacitance provided by the sensor element, wherein the amplifying means as at least one filter element comprises at least a capacitor or a resistor, wherein at least the capacitor or the resistor are adapted to a maximum variable sensor capacitance and to a working frequency of the electric control in such a way that the filter element provides a filter behavior of the sensor controlling arrangement and the sensor signal is generated linearly dependent on the sensor capacitance.

Regarding claim 35, the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, wherein the parameter of the sensor element specific for the sensing is a variable sensor capacitance provided by the sensor element (Schultz: para 31 and para 34, when a measuring electrode of a capacitive proximity switch forms the capacitance sought in conjunction with the environment to be observed), wherein the amplifying means defines a dynamic region at the sensing (Schultz: para 60, the electrode coupling network 16 consists of a number of RC elements and essentially has the task of realizing a desired sensor characteristic with regard to media sensitivity, moisture compensation, lateral sensitivity, suppressing radiated interference and also suppressing radiated interference).

Regarding claim 36, the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, wherein the parameter of the sensor element specific for the sensing is designed as a variable sensor capacitance, wherein the change of the sensor capacitance is specific for the change in the surroundings (Schultz: para 31 and para 34, when a measuring electrode of a capacitive proximity switch forms the capacitance sought in conjunction with the environment to be observed), and at least one filter element of the sensor controlling arrangement comprises a capacitor with a measuring capacitance in order to output the sensor signal by the sensor controlling arrangement depending on the current sensor capacitance and the measuring capacitance (Schultz: para 58, The electrode 6 designed as a measuring electrode, the shielding electrode 22 and the second shielding electrode 23 are referred to as sensor electrodes 29, the changeover contact 2, the storage capacitance 3, the resistance network 8 and the protective resistor 17 are, as mentioned, referred to as the measuring branch 30 and the second changeover contact 19 , the second storage capacitance 20, the second resistance network 21 and the second protective resistance 31 are referred to as the reference branch 32.).

Regarding claim 37, the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, wherein the sensor element is formed as a sensor electrode to provide the parameter specific for the sensing as a variable capacitance, wherein the change of the capacitance is specific for the change in the surroundings (Schultz: para 31 and para 34, when a measuring electrode of a capacitive proximity switch forms the capacitance sought in conjunction with the environment to be observed), wherein the arrangement is designed, for repeated determination, to repeatedly initiate a charging of a storage arrangement of the evaluation arrangement depending on the sensor signal, so that the electric charge stored by the storage arrangement is specific to the change in capacitance (Schultz: Fig. 1, element 3 and para 65, resistor network 8 via which the storage capacitance 3 is constantly charged).

Regarding claim 38, the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, wherein a controlling device is electrically interconnected to a storage arrangement of the evaluation arrangement in order to evaluate an electric charge stored by the storage arrangement for determining the parameter specific for the sensing (Schultz: Fig. 1, element 3 and para 65, resistor network 8 via which the storage capacitance 3 is constantly charged.).

Regarding claim 39, the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, wherein a storage arrangement of the evaluation arrangement (Schultz: Fig. 1, element 3 and para 65, resistor network 8 via which the storage capacitance 3 is constantly charged) is electrically interconnected to the sensor controlling arrangement via an evaluation filter arrangement in order to output the sensor signal to the storage arrangement by the evaluation filter arrangement at least filtered (Schultz: Fig. 1, element 3 is connected to elements 1 and 12) or converted into a current signal.

Regarding claim 40, the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, wherein an evaluation filter arrangement is provided for filtering the sensor signal, wherein the filter behavior of the evaluation filter arrangement is adapted to the electric control, and is correlated with the filter behavior of the sensor controlling arrangement, which is set by the amplifying means (Schultz: Fig. 1, filter network 18 and para 71).

Regarding claim 41, the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, wherein the arrangement is at least partially integrated as a capacitive sensor arrangement in a bumper of the vehicle in order to monitor at least the front or rear region of the vehicle, and in order to open at least the front or rear lid of the vehicle as the function on the vehicle (Dezorzi: para 91, two or more spaced apart sensors 22, 23, 24 may be used to more accurately determine directions of motion to identify gestures indicating intent to open or close the liftgate 12. Each sensor 22, 23, 24 may be a capacitive proximity sensor 22 … the two or more spaced apart sensors 22, 23, 24 are located on the bumper 120 of the vehicle 14, for example, at one end or at each end of the bumper 120 under the bumper skin or fascia, and are activated by the motion of a user's foot 1020 and para 48).

Regarding claim 42, the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, wherein the arrangement is designed to repeatedly charge and discharge the sensor element by the electric control of the sensor element, and thereby to carry out the charge transfers to determine the at least one parameter of the sensor element specific for the sensing (Schultz: para 44, the capacitance sought is periodically and alternately charged and discharged using a changeover contact controlled by a clock generator), 
in order to charge a storage arrangement by means of the charge transfers, wherein a controlling device is at least electrically connected to the signal generator arrangement (para 52, a frequency modulator 12 that modulates the clock frequency of the clock generator 1 and para 62) in order to initiate the electric control in the signal generator arrangement (Schultz: Fig. 1, element 3 and para 65, resistor network 8 via which the storage capacitance 3 is constantly charged) or is electrically connected to the storage arrangement in order to evaluate the amount of charge at least stored in the storage arrangement or accumulated after several charge transfers, and to perform the detection on the basis of the evaluation.

Regarding claim 43, the combination of Schultz and Dezorzi teaches the system, comprising: an arrangement according to claim 25, a controlling device for outputting an activation signal in case of detection of the activation action (Schultz: Fig. 1, output stage 5 and Dezorzi: Fig. 2, 22), a control apparatus which is connected to the controlling device  (Schultz: Fig. 1, 27 and Dezorzi, Fig. 2, 26) in order to perform the function on the vehicle when the activation signal is received (Dezorzi: para 44, The controller 26 controls the latch 110 and drive mechanism 20 to open the liftgate 12 in the event it receives an appropriate electrical signal from one or more of the sensors 22 and other elements of the system 10. Each sensor 22 may have an associated proximity range 220 within which it may sense an object (e.g., a user's foot, etc.). ).

Claim 44 is rejected for the same reason for claim 25 above.

Claims 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Dezorzi further in view of Hung et al. (Hung: US 2015/0261351A1).
Regarding claim 26,  the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, but does not explicitly disclose wherein the sensor controlling arrangement provides at least a voltage follower by the transmission element or a direct counter-coupling at the transmission element in order to generate an electric output signal at the sensor element which follows the control signal as input signal of at least the voltage follower or transmission element in order to initiate the repeated charge transfers.
However, the preceding limitation is known in the art of capacitive sensing devices. Hung teaches a sensed value analyzing circuit, configured to charge the capacitors in a first time interval and to discharge the capacitors in a second time interval, and to generate a sensing signal according to capacitance information of the capacitors; (para 10) and further teaches wherein the sensor controlling arrangement provides at least a voltage follower by the transmission element or a direct counter-coupling at the transmission element in order to generate an electric output signal at the sensor element which follows the control signal as input signal of at least the voltage follower or transmission element in order to initiate the repeated charge transfers (Fig. 5, element 524 and para 30, operational amplifier 524 serves as a voltage follower to provide an output end with a stable reference voltage V.sub.ref1. In a charging phase, the switches 521 and 523 are turned on according to the control signal CTRL, and the switch 522 is turned off (open circuit) according to the control signal CTRL. At this point, the reference voltage charges the sensing unit 512 via the resistor 527 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hung in order to mitigate the effect of the interference signal (Hung: para 13).

Regarding claim 27,  the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, but does not explicitly disclose wherein the sensor controlling arrangement provides a voltage follower via the transmission element in order to output an electric output signal at the sensor element via a first terminal at low impedance for initiating the charge transfers.
However, the preceding limitation is known in the art of capacitive sensing devices. Hung teaches a sensed value analyzing circuit, configured to charge the capacitors in a first time interval and to discharge the capacitors in a second time interval, and to generate a sensing signal according to capacitance information of the capacitors; (para 10) and further teaches wherein the sensor controlling arrangement provides a voltage follower via the transmission element in order to output an electric output signal at the sensor element via a first terminal at low impedance for initiating the charge transfers (Fig. 5, element 524 and para 30, operational amplifier 524 serves as a voltage follower to provide an output end with a stable reference voltage V.sub.ref1. In a charging phase, the switches 521 and 523 are turned on according to the control signal CTRL, and the switch 522 is turned off (open circuit) according to the control signal CTRL. At this point, the reference voltage charges the sensing unit 512 via the resistor 527 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hung in order to mitigate the effect of the interference signal (Hung: para 13).

Regarding claim 28, the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, but does not explicitly disclose wherein at least the sensor controlling arrangement comprises an arrangement of the transmission element and the amplifying means for providing an electronic amplifier in order to provide the sensor signal by the amplifier on the basis of the charge transfers or the parameter of the sensor element specific to the sensing is a variable sensor capacitance provided by the sensor element,  wherein the sensor controlling arrangement comprises an arrangement of the transmission element and the amplifying means for providing an electronic amplifier for generating, by means of the amplifier, the sensor signal in the form of an electric voltage proportional to the sensor capacitance, on the basis of the charge transfers.
However, the preceding limitation is known in the art of capacitive sensing devices. Hung teaches a sensed value analyzing circuit, configured to charge the capacitors in a first time interval and to discharge the capacitors in a second time interval, and to generate a sensing signal according to capacitance information of the capacitors; (para 10) and further teaches wherein at least the sensor controlling arrangement comprises an arrangement of the transmission element and the amplifying means for providing an electronic amplifier in order to provide the sensor signal by the amplifier on the basis of the charge transfers (Fig. 5, element 524 and para 30, operational amplifier 524 serves as a voltage follower to provide an output end with a stable reference voltage V.sub.ref1. In a charging phase, the switches 521 and 523 are turned on according to the control signal CTRL, and the switch 522 is turned off (open circuit) according to the control signal CTRL. At this point, the reference voltage charges the sensing unit 512 via the resistor 527 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hung in order to mitigate the effect of the interference signal (Hung: para 13).

Regarding claim 30, the combination of Schultz and Dezorzi teaches the arrangement according to claim 25, but does not explicitly disclose wherein at least the transmission element is designed as an electronic amplifying element which is counter-coupled with the amplifying means in order to provide the sensor signal or the amplifying means defines a filter behavior of the sensor controlling arrangement which is adapted to the electric control.
However, the preceding limitation is known in the art of capacitive sensing devices. Hung teaches a sensed value analyzing circuit, configured to charge the capacitors in a first time interval and to discharge the capacitors in a second time interval, and to generate a sensing signal according to capacitance information of the capacitors; (para 10) and further teaches an electronic amplifying element which is counter-coupled with the amplifying means in order to provide the sensor signal (Fig. 5, element 524 and para 30, operational amplifier 524 serves as a voltage follower to provide an output end with a stable reference voltage V.sub.ref1. In a charging phase, the switches 521 and 523 are turned on according to the control signal CTRL, and the switch 522 is turned off (open circuit) according to the control signal CTRL. At this point, the reference voltage charges the sensing unit 512 via the resistor 527 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hung in order to mitigate the effect of the interference signal (Hung: para 13).

Allowable Subject Matter
Claims 29 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or overcome the claim objections set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687